 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THERESA BROOKE,                                     Case No. 1:21-cv-00961-NONE-HBK
12                          Plaintiff,                    VOLUNTARY DISMISSAL WITH
                                                          PREJUDICE
13             v.
                                                          (Doc. No. 4)
14    BLUEMILL LLC.,
                                                          ORDER TO ASSIGN TO DISTRICT JUDGE
15                          Defendant.
16

17

18            Plaintiff filed a Notice of Voluntary Dismissal on July 8, 2021. (Doc. No. 4). Plaintiff
19   states she is dismissing this case with prejudice with “each party to bear [their] own costs and
20   fees.” (Id.). Defendant has not answered or moved for summary judgment. (See docket). The
21   Court construes the Notice as brought under Fed. R. Civ. P. 41(a)(1)(A)(i).
22            Accordingly, the Clerk of Court shall assign this case to district judge, terminate all
23   pending motions and deadlines, and CLOSE this action to reflect Plaintiff’s voluntary dismissal
24   of this action with prejudice pursuant to Rule 41(a)(1)(A)(i).
25

26
     Dated:         July 9, 2021
27                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                         1
